341 F.2d 913
The NORTH RIVER INSURANCE COMPANY and Irvin Lee Bailey,Plaintiffs, Appellees,v.The CONNECTICUT FIRE INSURANCE COMPANY, Defendant,Appellant, v. The FIDELITY& CASUALTY COMPANY OFNEW YORK, Third-Party Defendant, Appellee.
No. 9670.
United States Court of Appeals Fourth Circuit.
Argued Feb. 4, 1965.Decided Feb. 8, 1965.

Charles R. Warren, Jr., Danville, Va.  (Hugh P. Griffin, Jr., Reidsville, N.C., on brief), for appellant.
Richard C. Rakes, Roanoke, Va.  (Gentry, Locke & Rakes, Roanoke, Va., on brief), for appellees The North River Ins. Co. and Irvin Lee Bailey, and (Edwin B. Meade and Meade, Tate & Meade, Danville, Va., on brief), for appellee The Fidelity & Cas. Co. of New York.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
The Connecticut Fire Insurance Company has appealed from so much of the judgment of the District Court as was adverse to it.  North River Insurance Company, the insurer of the used car dealer, has not appealed from that part of the judgment which was adverse to it, but seeks affirmance of the judgment below.


2
After full consideration of the briefs and argument of counsel, we conclude that the Connecticut policy provides primary coverage, as does North River's.  The reason for our conclusion is sufficiently stated in the opinion of the District Court.


3
Affirmed.